       Case 5:21-cv-00109-DAE Document 10 Filed 04/07/21 Page 1 of 13




               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                       SAN ANTONIO DIVISION

CARTIUS LYRONE MONTGOMERY,                 §
TDCJ No. 02165062,                         §
                                           §
                  Petitioner,              §
v.                                         §    Civil No. SA-21-CA-0109-DAE
                                           §
BOBBY LUMPKIN, Director,                   §
Texas Department of Criminal Justice,      §
Correctional Institutions Division,        §
                  Respondent.              §

        RESPONDENT’S ANSWER WITH BRIEF IN SUPPORT

      Petitioner Cartius Lyrone Montgomery, a Texas state prisoner,

challenges his guilty plea to delivery of a controlled substance, to wit,

methamphetamine, in the amount of one gram or more but less than four

grams; possession of a controlled substance, to wit, heroin, in the amount of

less than one gram; possession of a controlled substance with intent to deliver,

to wit, buprenorphine, in the amount of less than twenty-eight grams; and

tampering with evidence through a petition for writ of habeas corpus under 28

U.S.C. § 2254 (West 2020). The Court should dismiss the petition in its entirety

with prejudice as wholly unexhausted.




                                       1
        Case 5:21-cv-00109-DAE Document 10 Filed 04/07/21 Page 2 of 13




                               JURISDICTION

      Montgomery seeks habeas corpus relief in this Court pursuant to 28

U.S.C. § 2254, which provides the Court with jurisdiction over the subject

matter and the parties, as the State court which convicted and sentenced him

is in Kerr County, Texas, which is within this Court’s jurisdiction. 28 U.S.C.

§ 124(d)(4) (West 2020).

                      PETITIONER’S ALLEGATIONS

      Respondent Bobby Lumpkin (Director) understands Montgomery to

raise three claims through the following grounds for relief:

    1. Trial counsel was ineffective when he failed to investigate, failed to
       forward advance or even produce a pretrial hearing motion, brady
       material, affirmative links, quantitative weight analysis, speedy trial,
       P.R. bond, confidential informant and misleading info;
    2. Petitioner’s Eight Amendment rights were violated when the contraband
       was never tested, which would have amounted to a state jail felony; and
    3. Petitioner’s Fifth Amendment rights were violated when Officer Purvis
       took Petitioners wallet and cash.

Fed. Pet.1 at 6–7. Montgomery’s third claim was dismissed under the Parratt/

Hudson doctrine. See Order Adopting Report and Recommendations, ECF No.

3; Hudson v. Palmer, 468 U.S. 517, 534 (1984); Parratt v. Taylor, 451 U.S. 527,

541 (1981).




1
 “Fed. Pet” refers to Montgomery’s form petition, ECF No. 1, followed by the page
number assigned by ECF.
                                        2
       Case 5:21-cv-00109-DAE Document 10 Filed 04/07/21 Page 3 of 13




                       STATEMENT OF THE CASE

      The Director has lawful custody of Montgomery pursuant to two

judgments and sentences entered by a Texas state court on October 18, 2017.

SHCR-012, ECF No. 9-3, at 12–14 (Judgment); Exhibit A at 7–9 (Judgment).

In cause number A17113, Montgomery pleaded guilty to delivery of a

controlled substance, to wit, methamphetamine, in the amount of one gram or

more but less than four grams, in the 216th Judicial District Court of Kerr

County, Texas. SHCR-01 at 12–14. He was sentenced to ten years confinement

for this offense, to run concurrently. Id. In cause number A17116, Montgomery

pleaded guilty to tampering with evidence, in the 216th Judicial District Court

of Kerr County, Texas. Exhibit A at 7–9. He was sentenced to six years

confinement for this offense, to run concurrently. Id.

      Montgomery also pleaded guilty to possession of a controlled substance,

to wit, heroin, in the amount of less than one gram, in cause number A17114,

in the 216th Judicial District Court of Kerr County, Texas. Exhibit A at 1–3.

He was sentenced to two years confinement for this offense, to run

concurrently. Id. This sentence discharged on July 17, 2019. Id. Montgomery

also pleaded guilty to possession of a controlled substance with intent to


2
 “SHCR” refers to the State Habeas Clerk’s Record for Montgomery’s state writ
application number WR-88,092-01, ECF No. 9 followed by the relevant page numbers
assigned by the ECF system.
                                      3
        Case 5:21-cv-00109-DAE Document 10 Filed 04/07/21 Page 4 of 13




deliver, to wit, buprenorphine, in the amount of less than twenty-eight grams,

in cause number A17115, in the 216th Judicial District Court of Kerr County,

Texas. Exhibit A at 4–6. He was sentenced to two years confinement for this

offense, to run concurrently. Id. This sentence discharged on July 17, 2019. Id.

      Montgomery did not appeal his case. See generally State Court Records,

ECF No. 9. (What Montgomery refers to as his appeal on his form petition is

actually his state habeas application. See Fed. Pet. at 3, SHCR-01 at Action

Taken.)

      Montgomery filed a state habeas application challenging this conviction

on December 13, 2017,3 and raised the claim that the informant used in his

case was not very credible, that the video footage would show that he did not

tamper with evidence and that $200 was missing that he earned at Church’s

Chicken and that six years in TDCJ was excessive punishment, that $200 was

taken from his wallet and that he told his attorney about the missing money

and his attorney did nothing about it, and that the heroine was not found

within his reach, the quantitative weight was not determined, he told this to

his attorney who did nothing, and there was no chain of custody. SHCR-01,



3
  The Fifth Circuit held that the prison mailbox rule applies to state habeas
applications. Richards v. Thaler, 710 F.3d 573, 578-79 (5th Cir. 2013). The Director
reserves the right to argue a later filing date than the date petitioner signed his state
habeas application.
                                             4
         Case 5:21-cv-00109-DAE Document 10 Filed 04/07/21 Page 5 of 13




ECF No. 9-3, at 21–27, 32 (State Habeas Application). The Court of Criminal

Appeals (CCA) denied Montgomery’s application without written order, on

April 11, 2018. Ex Parte Montgomery, No. WR-88,092-01 (Tex. Crim. App.

2018).

      Montgomery filed this federal habeas corpus petition on or about May

14, 20184 in Montgomery v. Davis, No. 7:18-mc-988 (S.D. Tex. 2018). 2254,

ECF No. 1-1. On November 9, 2020, Montgomery v. Davis was closed and

Montgomery v. Lumpkin was opened. Montgomery v. Lumpkin, No. 7:20-cv-374

(S.D. Tex. 2020). On February 4, 2021, the court ordered the case to be

transferred to the Western District of Texas, San Antonio Division. Order

Adopting Report and Recommendations, ECF No. 3. Fed. Pet. at 10. This

proceeding ensued.

                           STATE COURT RECORDS

      Records of Montgomery’s state habeas proceedings have been filed with

the Court electronically. ECF No. 9. A copy of the state-court records will not

be forwarded to Montgomery. An indigent inmate is not entitled to receive a

free copy of his trial records for habeas corpus purposes. See United States v.

MacCollom, 426 U.S. 317, 319 (1976); Sixta v. Thaler, 615 F.3d 569, 572 (5th


4A federal petition is considered filed on the date it was delivered to prison authorities
for mailing. See Windland v. Quarterman, 578 F.3d 314, 318 (5th Cir. 2009), citing
Spotville v. Cain, 149 F.3d 374, 376―78 (5th Cir. 1998).
                                             5
         Case 5:21-cv-00109-DAE Document 10 Filed 04/07/21 Page 6 of 13




Cir. 2010); Smith v. Beto, 472 F.2d 164, 165 (5th Cir. 1973). Exhibit A are copies

of the judgments of conviction for case numbers A17114, A17115, and A17116.

This will be sent to the petitioner along with this answer.

                              GENERAL DENIAL

        The Director denies all of Montgomery’s assertions of fact, except those

supported by the record or those specifically admitted herein. In addition, the

Director opposes any future, substantive motions filed by Jones and will

respond to any such motions only upon order of the Court.

                               RULE 5 STATEMENT

        The Director asserts that Montgomery has not exhausted his state court

remedies for his claims. 28 U.S.C. § 2254(b) (West 2020). However, the Director

believes that Montgomery’s claims are not subject to the successive petition

bar. 28 U.S.C. § 2244(b) (West 2020). The also Director believes that

Montgomery’s claims are not barred by the AEDPA statute of limitations. 28

U.S.C. § 2244(d) (West 2020). The Director reserves the right to raise

exhaustion/procedural default, should Montgomery or the Court interpret his

claims differently than understood by the Director.

                    ANSWER WITH BRIEF IN SUPPORT

   I.      Montgomery Has Failed to Exhaust State Court Remedies for
           All of the Grounds Raised Here.

        Montgomery failed to present the grounds that he raises here in a

                                        6
       Case 5:21-cv-00109-DAE Document 10 Filed 04/07/21 Page 7 of 13




procedurally correct manner in a state habeas application or in a PDR. Fed.

Pet. at 6–7; SHCR-01 at 16, 21–27. These claims should be dismissed with

prejudice because they are unexhausted and procedurally barred.

      Before filing his federal writ petition, Montgomery was required to

present the same legal claims and factual allegations to the Texas courts, and

thereby exhaust available state court remedies. See 28 U.S.C. § 2254(b)(1)(A).5

A petitioner must first provide the highest state court a fair opportunity to

apply the controlling federal constitutional principles to those same legal

claims and factual allegations and, if necessary, correct alleged deprivations of

federal constitutional rights before a federal court will entertain the alleged

errors. Duncan v. Henry, 513 U.S. 364, 365 (1995); Castille v. Peoples, 489 U.S.

346, 348 (1989); Anderson v. Harless, 459 U.S. 4, 6 (1982); Martinez v. Johnson,

255 F.3d 229, 238 (5th Cir. 2001) (“The law is well established that a state

prisoner seeking to raise claims in a federal petition for habeas corpus

ordinarily must first present those claims to the state court and must exhaust

state remedies.”). In order to satisfy the exhaustion requirement of 28 U.S.C.

§ 2254(b), (c), a Texas prisoner must fairly, and properly, present his claims to



5
 A petition for federal writ of habeas corpus will not be granted unless an applicant
has exhausted state court remedies or there is either (i) an absence of state court
remedies or (ii) those remedies are insufficient to protect the applicant’s rights. 28
U.S.C. § 2254 (b)(1)(A) & (B) (West 2020).
                                           7
       Case 5:21-cv-00109-DAE Document 10 Filed 04/07/21 Page 8 of 13




the Court of Criminal Appeals in either a PDR or in an application for a state

writ of habeas corpus. See Myers v. Collins, 919 F.2d 1074, 1076 (5th Cir. 1990)

(citing Richardson v. Procunier, 762 F.2d 429, 431-432 (5th Cir. 1985). The

petitioner must also have presented them in a procedurally correct manner.

Castille, 489 U.S. at 351. In other words, a habeas applicant must give the

state courts a fair opportunity to review his claims, that is, in a procedural

context in which the state courts will be certain to review his claims solely on

their merits. Id. Also, “[i]t is not enough that all the facts necessary to support

the federal claim were before the state courts or that a somewhat similar state-

law claim was made.” Wilder v. Cockrell, 274 F.3d 255, 259–60 (5th Cir. 2001).

      Here, Montgomery did not file a PDR. See generally State Court Records,

ECF No. 9. Montgomery did file a state habeas application that pertained to

case number A17113 only. See SHCR-01 at 16. Thus, the grounds raised here

as they pertain to case numbers A17114, A17115, and A17116 are wholly

unexhausted and must be dismissed. Furthermore, even liberally construed,

the grounds raised in Montgomery’s state habeas application are at best only

somewhat similar to the grounds raised in his federal habeas petition.

Compare SHCR-01 at 21–27, with Fed. Pet. at 6–7. Thus, the grounds raised

here as they pertain to case number A17113 are unexhausted as well. See

Wilder, 274 F.3d at 259–60.
                                        8
       Case 5:21-cv-00109-DAE Document 10 Filed 04/07/21 Page 9 of 13




      However, notwithstanding Montgomery’s failure to exhaust his state

court remedies, the unexhausted claims pertaining to case number A17113 are

procedurally barred from federal habeas corpus review. Even though a claim

has not been reviewed by the state courts, this Court may find that claim to be

procedurally barred. Coleman v. Thompson, 501 U.S. 722, 735 n.1 (1991). The

normal rule that a state court must explicitly apply a procedural bar to

preclude federal review does not apply to those cases where a petitioner has

failed to exhaust his state court remedies and the state court to which he would

be required to present his unexhausted claims would now find those claims to

be procedurally barred. Id. In such cases, the federal procedural default

doctrine precludes federal habeas corpus review. Id.; see Nobles v. Johnson,

127 F.3d 409, 423 (5th Cir. 1997) (finding unexhausted claim, which would be

barred by the Texas abuse-of-the-writ doctrine if raised in a successive state

habeas petition, to be procedurally barred); see also Emery v. Johnson, 139 F.3d

191, 196 (5th Cir. 1997) (same).

      Montgomery has failed to exhaust his grounds as they pertain to case

number A17113. If Montgomery were to try to present these claims to the CCA

in another subsequent state habeas application, it would be procedurally

barred under the Texas abuse-of-the-writ doctrine, codified at Texas Code of

Criminal Procedure Article 11.07 Section 4. See Fearance v. Scott, 56 F.3d 633,
                                       9
       Case 5:21-cv-00109-DAE Document 10 Filed 04/07/21 Page 10 of 13




642 (5th Cir. 1995) (“[T]he highest court of the State of Texas announced that

it would as a ‘rule’ dismiss as abuse of the writ ‘an applicant for a subsequent

writ of habeas corpus rais[ing] issues that existed at the time of his first writ.’”)

(quoting Ex Parte Barber, 879 S.W.2d 889, 892 n.1 (Tex. Crim. App. 1994)).

      For this Court to reach the merits of his unexhausted claims,

Montgomery “must establish ‘cause’ and ‘prejudice’ from [the court’s] failure to

consider his claim.” Fearance, 56 F.3d at 642 (citing Coleman, 501 U.S. at 750–

51). Montgomery does not even attempt to explain a reason for his

unexhausted grounds, instead he left question twenty-three blank. Fed. Pet.

at 8. He provides no explanation as to why he never raised grounds that he

raises here in his first state habeas application. He has not shown that he is

actually innocent. He has not presented any new evidence that was not

available at the time of trial as required for a tenable actual innocence claim

to overcome a procedural bar. See Schlup v. Delo, 513 U.S. 298, 326–27 (1995);

Ex parte Brown, 205 S.W.3d 538, 545 (Tex. Crim. App. 2006).

      Montgomery fails to show, and the record does not indicate, that his

failure to exhaust these claims in relation to case numbers A17114, A17115,

and A17116 is due to the “absence of available State corrective process,” nor to

circumstances rendering this process “ineffective to protect the rights of the

applicant.” 28 U.S.C. § 2254(b). Montgomery does not claim that he was
                                         10
      Case 5:21-cv-00109-DAE Document 10 Filed 04/07/21 Page 11 of 13




prevented from filing the correct state habeas form petition and pursuing state

habeas review and the fact that he did file a state habeas application regarding

case number A17113 shows that this is not the case. Fed. Pet. at 8. Further,

he is not being denied state habeas review, but rather is required to follow the

applicable state procedural rules for such review. Montgomery can still file a

state habeas application to exhaust his claims for case numbers A17114,

A17115, and A17116.

      Accordingly, this Court should find that Montgomery’s unexhausted

claims pertaining to case number A17113 are barred under the federal

procedural default doctrine. This court should also find that the claims as they

relate to case numbers A17114, A17115, and A17116 are also unexhausted.

Hence, relief should be denied and Montgomery’s claims should be dismissed.

                                CONCLUSION

      For the foregoing reasons, the Director respectfully requests that this

petition for writ of habeas corpus be dismissed with prejudice as barred by the

statute of limitations. Alternatively, the Court should dismiss the petition in

its entirety as unexhausted and procedurally barred or defaulted. The Director

further respectfully requests that no certificate of appealability issue.




                                       11
     Case 5:21-cv-00109-DAE Document 10 Filed 04/07/21 Page 12 of 13




                                 Respectfully submitted,

                                 KEN PAXTON
                                 Attorney General of Texas

                                 BRENT WEBSTER
                                 First Assistant Attorney General

                                 JOSH RENO
                                 Deputy Attorney General for
                                 Criminal Justice

                                 EDWARD L. MARSHALL
                                 Chief, Criminal Appeals Division

                                 /s/ Patrick D. Todd
                                 PATRICK D. TODD*
*Lead Counsel                    Assistant Attorney General
                                 State Bar No. 24106513
                                 P. O. Box 12548,
                                 Austin, Texas 78711-2548
                                 (512) 936-1400
                                 Facsimile No. (512) 936-1280
                                 ATTORNEYS FOR RESPONDENT




                                   12
      Case 5:21-cv-00109-DAE Document 10 Filed 04/07/21 Page 13 of 13




                       CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the above and foregoing

pleading is being served by placing the same in the United States Mail, postage

prepaid, on the 7th day of April, 2021, addressed to:

Cartius Lyrone Montgomery
TDCJ # 02165062
Eastham Unit
2665 Prison Road #1
Lovelady, TX 75851
                                     /s/ Patrick D. Todd
                                     PATRICK D. TODD
                                     Assistant Attorney General




                                       13
